 

Exhibit 10.3

 

CITICORP USA, INC.

 

May 7, 2013

 

XLIT LTD.
One Bermudiana Road,
Hamilton HM 08 Bermuda,
Attention: Timothy Goodyer

 

LETTER AGREEMENT

 

Ladies and Gentlemen:

 

This letter agreement (this “Letter Agreement”) sets forth (i) a fee payable by
XLIT LTD. (the “Company”) in connection with the Credit Agreement, dated as of
May 7, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among the Company, the Lenders party thereto
and Citicorp USA, Inc. (“CUSA”), as Issuing Lender and Administrative Agent and
(ii) certain payment obligations of the Company and CUSA. Capitalized terms used
herein without definition have the meanings ascribed to them in the Credit
Agreement. This Letter Agreement is the “Fee Letter” referred to in the Credit
Agreement. In order to induce CUSA to enter into the Credit Agreement, you and
CUSA agree to the following:

 

Section 1. Facility Fee.

 

The Company agrees to pay to the Administrative Agent a facility fee (the
“Facility Fee”) (which fee, once paid, will be nonrefundable under any
circumstances except for manifest error by CUSA and not subject to counterclaim
or set-off for, or otherwise affected by, any claim or dispute relating to any
other matter) that shall accrue at the rate of 0.71% per annum on the aggregate
amount of the Commitments in effect from time to time (whether used or unused)
during the period from and including the date hereof to and including the date
the Commitments are terminated on the Commitment Termination Date or in
accordance with Article VIII of the Credit Agreement; provided that, if any
Lender continues to have any Credit Exposure after the date the Commitments are
terminated, then the Facility Fee shall also accrue on the daily amount of such
Lender’s Credit Exposure from but excluding the date the Commitments are
terminated to and including the date on which such Lender ceases to have any
Credit Exposure. Accrued Facility Fees shall be payable in arrears on the 20th
day of March, June, September and December of each year and on the date on which
the Commitments are terminated, commencing on the first such date to occur after
the date hereof; provided that any Facility Fees accruing after the date on
which the Commitments terminated shall be payable on demand. The Facility Fees
payable shall be computed for the actual days elapsed (including the first day
but excluding the last day) based on a year of 360 days.

 



Section 2. Indemnification.

 

In addition to the indemnification obligations set forth in the Credit
Agreement, the Company agrees to indemnify CUSA and its Affiliates (each, an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with or resulting from any Corporate Event that impacts such Indemnitee’s
mitigation for its own account of the exposure under the Credit Agreement;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. As used in this Section 2, “Corporate Events”means an event
such as a merger, consolidation, amalgamation, transfer of assets or
liabilities, demerger, spin-off or other similar event in which another entity
succeeds to the obligations of the Company, whether by operation of law or
pursuant to any agreement.

 

Section 3. Confidentiality. By accepting delivery of this Letter Agreement, the
Company agrees that this Letter Agreement is for the Company’s confidential use
only and that neither its existence nor the terms hereof will be disclosed by
the Company to any person other than the Company’s officers, directors,
employees, accountants, attorneys and other advisors, agents and
representatives, and then only on a confidential and “need to know” basis in
connection with the transactions contemplated hereby; provided, however, that
the Company may make such other public disclosures of the terms and conditions
hereof as the Company is required by law, in the opinion of the Company’s
counsel, to make.

 

Section 4. Miscellaneous.

 

This Letter Agreement shall be subject to the provisions of Sections 10.05,
10.06, 10.07, 10.08, 10.09, 10.10 and 10.13 of the Credit Agreement, each of
which is incorporated by reference herein, mutatis mutandis. This Letter
Agreement may not be amended, changed, supplemented or otherwise modified except
with the prior written consent of each party hereto and only by an instrument in
writing signed on behalf of each party hereto. This Letter Agreement shall be
binding upon and inure solely to the benefit of the parties hereto, and nothing
in this Letter Agreement is intended to confer upon any other person any rights
or remedies of any nature whatsoever under or by reason of this Letter
Agreement. The obligations of the Company under this Letter Agreement shall
survive the Commitment Termination Date, the termination of the Commitments, the
expiry or termination of the Letter of Credit and the repayment in full of the
indebtedness evidenced by the Credit Agreement.

 

Please indicate your acceptance of the provisions hereof by signing the enclosed
copy of this Agreement and returning it to CUSA, in care of John Modin, Citi
Global Banking, 388 Greenwich Street, New York, New York 10013
(john.modin@citi.com). If you elect to deliver this Agreement by fax or email,
please arrange for three executed originals to follow by next-day courier.

 



  Very truly yours,             CITICORP USA, INC.             By  /s/ Andrew L.
Kreeger       Name: Andrew L. Kreeger       Title:   Director  

 

ACCEPTED AND AGREED
this 7 day of May, 2013:

 

XLIT LTD.

 

By /s/ Simon Rich     Name: Simon Rich     Title: Director  

 